Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.

Claim 21 was added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 28 January 2022 and 27 January 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The information referred to therein has not been considered.
A copy of foreign patent document (1) WO 2012/115206 is not present in the IDS filed 28 January 2022.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Thackeray et al. in view of Liu et al. on claims 1-7 and 14-18 is maintained and reproduced below for Applicant’s convenience.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Thackeray et al. in view of Chang et al. on claims 1-7 and 14-18 is maintained and reproduced below for Applicant’s convenience.


Claims 1-7, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thackeray et al. (US 2013/0078518) in view of Liu et al. (US 2011/0033746).
Regarding claims 1, 2, and 21, Thackeray discloses a battery cell comprising an anode, an electrolyte, and a cathode [0024], wherein one of the anode or cathode comprises less than 80% by weight solid metal oxide (concentration of at least about 50 wt% [0014] and typically around 80 wt% [0097]) including a surface that is acidic but not superacidic (surface modified including with acetates) [0066, 0080] metal oxide surface being modified with treatments including acidic solution containing PO43- [0066] providing a surface functionalization process, but does not explicitly teach the surface having a pH<5 when re-suspended, after drying, in water at 5 wt % and a Hammett function Ho>-12 or the solid metal oxide to be a nanomaterial.  However, while the prior art does not explicitly teach the pH and Hammett function, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) metal oxide surface modified with treatments including acidic 43- [0066] disclosed in the prior art and the applicant.   As (the object) solid metal oxide taught by the prior art and the applicant are identical within the scope of claim 1, Thackeray inherently teaches that the surface has a pH<5 when re-suspended, after drying, in water at 5 wt % and a Hammett function Ho>-12.  The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the products of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Liu teaches nanocomposite materials of metals oxides and graphene allow for the formation of nanostructures [0015] which allow for the production of electrochemical cells [0068] with electrodes which have near theoretical specific energy density without significant charge-discharge degradation and stability [0057, 0066-0070].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use nanostructured metal oxides in the battery cell of Thackeray because Liu recognizes nanostructured metal oxides allow for the production of battery cells which are capable of producing electrodes with near theoretical specific energy density without significant charge-discharge degradation and stability. 
Regarding claims 3 and 4, Thackeray is silent toward the solid metal oxide anode or cathode includes from 23% to 33% or 11% to 14% by weight solid metal oxide nanomaterial.  However, Thackeray recognizes a variable range for the carbon based material [0014] with a wider ranged recognized by Liu [0011, 0050] with respect to the oxide material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the concentration of the carbon based material with respect to the solid metal oxide since it has been held that discovering the optimum ranges for a result effective variable such as the ratio of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claims 5 and 6, Thackeray discloses the battery cell of claim 1, wherein the metal oxide composition can have a layered type structure [0015] but is silent towards including a first set of layers comprising a conductive material a second set of layers comprising the metal oxide nanomaterial, and wherein the first set of layers and the second set of layers are provided in an alternating configuration.
Liu teaches nanocomposite materials of metals oxides and graphene allow for the formation of nanostructures [0015] formed as a layered superstructure composed of alternating layers of metal oxide and graphene layers [0031, 0032] which allow for the production of electrochemical cells [0068] with electrodes which have near theoretical specific energy density without significant charge-discharge degradation and stability [0057, 0066-0070].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use nanostructured metal oxides formed as a layered superstructure composed of alternating layers of metal oxide and graphene layers in the battery cell of Thackeray because Liu recognizes nanostructured metal oxides formed in a layered superstructure allow for the production of battery cells which are capable of producing electrodes with near theoretical specific energy density without significant charge-discharge degradation and stability. 
Regarding claim 7, Thackeray discloses the battery cell of claim 5, wherein the first set of layers and the second set of layers independently have thicknesses of between 1 µm and 50 µm (nanocomposite paper) [0050].
Regarding claim 14, Thackeray discloses a battery cell having a cathode [0024] comprising less than 65% by weight of a solid metal oxide (concentration of at least about 50 wt% [0014] and typically around 80 wt% [0097]) being in a form MmOx/G, where Mm is a metal, Ox is total oxygen, MmOx is a metal oxide [0023], G is at least one electron-withdrawing surface 43- [0066] providing a surface functionalization process, but does not explicitly teach the battery electrode solid metal oxide nanomaterial having a pH<5 when resuspended, after drying, in water at 5 wt% and a Hammett function Ho>-12, at least on its surface or being a nanomaterial. However, while the prior art does not explicitly teach the pH and Hammett function, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) metal oxide surface modified with treatments including acidic solution containing PO43- [0066] disclosed in the prior art and the applicant.   As (the object) solid metal oxide taught by the prior art and the applicant are identical within the scope of claim 1, Thackeray inherently teaches that the surface has a pH<5 when re-suspended, after drying, in water at 5 wt % and a Hammett function Ho>-12.  The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the products of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Liu teaches nanocomposite materials of metals oxides and graphene allow for the formation of nanostructures [0015] which allow for the production of electrochemical cells [0068] with electrodes which have near theoretical specific energy density without significant charge-discharge degradation and stability [0057, 0066-0070].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use nanostructured metal oxides in the battery cell of Thackeray because Liu recognizes nanostructured metal oxides allow for the production of battery cells which are capable of producing electrodes with near 
Regarding claim 15, Thackeray discloses the battery cell of claim 14, wherein the solid metal oxide nanomaterial comprising the cathode includes a second different metal "N„", where n is greater than zero and no greater than 5 (M comprises one or more of Mn, Ni and Co; [0023]).
Regarding claim 16, Thackeray discloses the battery cell of claim 15, wherein the solid metal oxide nanomaterial comprising the cathode includes a third different metal “R/\ where r is greater than zero and no greater than 5 (M comprises one or more of Mn, Ni and Co; [0023]).
Regarding claims 17 and 18, Thackeray is silent toward the solid metal oxide cathode contains less than 33% or 14% by weight solid metal oxide nanomaterial.  However, Thackeray recognizes a variable range for the carbon based material [0014] with a wider ranged recognized by Liu [0011, 0050] with respect to the oxide material.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the concentration of the carbon based material with respect to the solid metal oxide since it has been held that discovering the optimum ranges for a result effective variable such as the ratio of conductive materials to metal oxides in electrode formation involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1-7 and 14-18 are also rejected under 35 U.S.C. 103 as being unpatentable over Thackeray et al. (US 2013/0078518) in view of Liu et al. (US 2011/0033746) and Chang et al. (WO 2007/129842, cited in IDS).
Regarding claims 1, 2, and 21, Thackeray discloses a battery cell comprising an anode, an electrolyte, and a cathode [0024], wherein one of the anode or cathode comprises less than 80% by weight solid metal oxide (concentration of at least about 50 wt% [0014] and typically 
Liu teaches nanocomposite materials of metals oxides and graphene allow for the formation of nanostructures [0015] which allow for the production of electrochemical cells [0068] with electrodes which have near theoretical specific energy density without significant charge-discharge degradation and stability [0057, 0066-0070].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use nanostructured metal oxides in the battery cell of Thackeray because Liu recognizes nanostructured metal oxides allow for the production of battery cells which are capable of producing electrodes with near theoretical specific energy density without significant charge-discharge degradation and stability. 
Chang discloses an electrode active material where the surface is provided with acid sites where the acid strength as indicated by Hammett indicator is preferably in a range of -10 to 10 so as to prevent degradation of the electrode active material and suppress side reactions of the electrolyte [Abstract, 0018-0019].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a surface on the metal oxide nanocomposite material of Thackeray and Liu with an acid strength as indicated by Hammett indicator to be preferably in a range of -10 to 10 because Chang recognizes such a surface prevents degradation of the electrode active material and suppress side reactions of the electrolyte.
Regarding claims 3 and 4, Thackeray is silent toward the solid metal oxide anode or cathode includes from 23% to 33% or 11% to 14% by weight solid metal oxide nanomaterial.  However, Thackeray recognizes a variable range for the carbon based material [0014] with a wider ranged recognized by Liu [0011, 0050] with respect to the oxide material.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claims 5 and 6, Thackeray discloses the battery cell of claim 1, wherein the metal oxide composition can have a layered type structure [0015] but is silent towards including a first set of layers comprising a conductive material a second set of layers comprising the metal oxide nanomaterial, and wherein the first set of layers and the second set of layers are provided in an alternating configuration.
Liu teaches nanocomposite materials of metals oxides and graphene allow for the formation of nanostructures [0015] formed as a layered superstructure composed of alternating layers of metal oxide and graphene layers [0031, 0032] which allow for the production of electrochemical cells [0068] with electrodes which have near theoretical specific energy density without significant charge-discharge degradation and stability [0057, 0066-0070].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use nanostructured metal oxides formed as a layered superstructure composed of alternating layers of metal oxide and graphene layers in the battery cell of Thackeray because Liu recognizes nanostructured metal oxides formed in a layered superstructure allow for the production of battery cells which are capable of producing electrodes with near theoretical specific energy density without significant charge-discharge degradation and stability. 
Regarding claim 7, Thackeray discloses the battery cell of claim 5, wherein the first set of layers and the second set of layers independently have thicknesses of between 1 µm and 50 µm (nanocomposite paper) [0050].
mOx/G, where Mm is a metal, Ox is total oxygen, MmOx is a metal oxide [0023], G is at least one electron-withdrawing surface group [0066, 0074], and “/” differentiates between the metal oxide from the electron-withdrawing surface group [0066, 0074] but does not explicitly teach the battery electrode solid metal oxide nanomaterial having a pH<5 when resuspended, after drying, in water at 5 wt% and a Hammett function Ho>-12, at least on its surface or being a nanomaterial. 
Liu teaches nanocomposite materials of metals oxides and graphene allow for the formation of nanostructures [0015] which allow for the production of electrochemical cells [0068] with electrodes which have near theoretical specific energy density without significant charge-discharge degradation and stability [0057, 0066-0070].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use nanostructured metal oxides in the battery cell of Thackeray because Liu recognizes nanostructured metal oxides allow for the production of battery cells which are capable of producing electrodes with near theoretical specific energy density without significant charge-discharge degradation and stability. 
Chang discloses an electrode active material where the surface is provided with acid sites where the acid strength as indicated by Hammett indicator is preferably in a range of -10 to 10 so as to prevent degradation of the electrode active material and suppress side reactions of the electrolyte [Abstract, 0018].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a surface on the metal oxide nanocomposite material of Thackeray and Liu with an acid strength as indicated by Hammett indicator to be preferably in a range of -10 to 10 because Chang recognizes such a surface prevents degradation of the electrode active material and suppress side reactions of the electrolyte.

Regarding claim 16, Thackeray discloses the battery cell of claim 15, wherein the solid metal oxide nanomaterial comprising the cathode includes a third different metal “R/\ where r is greater than zero and no greater than 5 (M comprises one or more of Mn, Ni and Co; [0023]).
Regarding claims 17 and 18, Thackeray is silent toward the solid metal oxide cathode contains less than 33% or 14% by weight solid metal oxide nanomaterial.  However, Thackeray recognizes a variable range for the carbon based material [0014] with a wider ranged recognized by Liu [0011, 0050] with respect to the oxide material.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the concentration of the carbon based material with respect to the solid metal oxide since it has been held that discovering the optimum ranges for a result effective variable such as the ratio of conductive materials to metal oxides in electrode formation involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Applicant has submitted a declaration that stated Thackery’s reaction would result in decomposition of the metal oxide into a metal salt, and
(b) Applicant requires the solid metal oxide nanomaterial to be less than 80% weight of the electrode, not less than 80% by weight of a surface structure or protective layer of the electrode.

In response to Applicant’s arguments, please consider the following comments:
(a) Independent claim 1 and 21 requires the pH determination to be under the condition of “when re-suspended, after drying, in water at 5 wt %”.  Such a resuspension creates the environment for ionization to occur and the argued for decomposition of the metal oxide into a metal salt does not negate the potential for the pH measurement under such conditions to be met especially since the cited portion of Thackery [0072] recognizes the “control the extent to which the…lithium-metal-oxide electrodes of this invention are structurally integrated and composed of layered, spinel, and rocksalt components”.  Examiner reemphasizes the instant application specification provides several options for producing the surface functionalized nanomaterial.  One such option simply includes using a strong electron-withdrawing group such as SO4, PO4, or halogens [0014 of PGPub].  As discussed in the rejection presented above, the Thackeray reference recognizes the metal oxide surface being modified with treatments including acidic solution containing PO43- [0066] providing a similar surface functionalization process.  The same processing as recognized by the prior art should provide the same properties as claimed. Applicant has not provided any objective evidence or arguments which would negate the recognition that the process as taught by Thackeray is one of the recognized options in the instant application for providing the surface functionalization of the metal oxide or portions which provide some resultant metal salt.  Barring such evidence, Applicant has not provided support that the product of the prior art does not possess such values for the functionalization of the surface or material as claimed, and
(b)   A surface structure or layer of the electrode would be a fractional portion of the electrode.  Assuming some fraction of the electrode being the surface structure or layer, e.g. 10 wt%, would meet the limitations of the claimed range of “less than 80% weight of the electrode”.  The 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727